— Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered July 30, 1981, convicting him of sodomy in the first degree (two counts), sexual abuse in the first degree (two counts), robbery in the third degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements made to law enforcement officials.
Judgment affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress written and oral statements made by him while he was in custody at the police station. The evidence established that the Nassau County Police had no reason to know of the defendant’s pending New York County case in which he was represented by counsel, until after the defendant made his statements (see, People v Bertolo, 65 NY2d 111, 119).
*757The claimed errors in the jury charge, all of which were unpreserved for appellate review, did not deprive the defendant of a fundamental constitutional right and we decline to exercise our interest of justice jurisdiction with respect thereto.
We have considered the defendant’s remaining contentions and find them to be either unpreserved or without merit. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.